                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY HELEN BERNSTEIN, et al.,                       Case No. 20-cv-02983-JSC
                                                        Plaintiffs,
                                   8
                                                                                             ORDER RE: PLAINTIFFS’
                                                  v.                                         OBJECTIONS TO ORDER DENYING
                                   9
                                                                                             MOTION FOR A STAY; MOTION FOR
                                  10     UNITED STATES DEPARTMENT OF                         APPOINTMENT OF COUNSEL
                                         HOUSING & URBAN DEVELOPMENT,
                                  11     et al.,                                             Re: Dkt. Nos. 85, 86, 87
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs Mary Helen Bernstein and Elizabeth Grace Tigano, who are proceeding without

                                  15   an attorney and in forma pauperis, filed this discrimination action against the United States

                                  16   Department of Housing and Urban Development, the California Department of Fair Employment

                                  17   and Housing, and several individual defendants employed by these agencies. Since the action was

                                  18   filed in April 2020, Plaintiffs have sought, and in large part obtained, multiple extensions of time

                                  19   to file amended complaints.

                                  20          On May 27, 2021, the Court denied Plaintiffs’ request to stay proceedings for nearly a

                                  21   year—until March 2022, but sua sponte granted Plaintiffs an extension of time to file an amended

                                  22   complaint. (Dkt. No. 84.) Plaintiffs immediately responded by filing “objections,” a letter, and a

                                  23   motion for appointment of counsel. (Dkt. Nos. 85, 86, 87.) Among other things, Plaintiffs

                                  24   objected to the Court denying their motion for a stay without waiting for them to submit their

                                  25   administrative motion to seal which would reveal the basis for their request for a stay. After

                                  26   nearly a month had passed and Plaintiffs’ administrative motion to seal had not been filed, the

                                  27   Court issued a further order advising Plaintiff that they had until July 2, 2021 to electronically file

                                  28   any administrative motion(s) to seal in support of their request for a stay or motion for
                                   1   appointment of counsel. (Dkt. No. 90.) Plaintiffs have not submitted any further filings. The

                                   2   Court thus addresses Plaintiffs’ pending filings.

                                   3           1. Motion for Appointment of Counsel

                                   4           [T]he appointment of counsel in a civil case is ... a privilege and not a right.” Gardner v.

                                   5   Madden, 352 F.2d 792, 793 (9th Cir. 1965); see also Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.

                                   6   2009) (stating that “[g]enerally a person has no right to counsel in civil actions”). The Court “may

                                   7   under exceptional circumstances’ appoint counsel for indigent civil litigants pursuant to 28 U.S.C.

                                   8   § 1915(e)(1).” Palmer, 560 F.3d at 970 (citation omitted). To determine whether “exceptional

                                   9   circumstances” are present, the “court must evaluate the likelihood of success on the merits as well

                                  10   as the ability of the petitioner to articulate his claims pro se in light of the complexity of the legal

                                  11   issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). As noted in the Court’s

                                  12   1915 Screening Order No. 2, Plaintiffs have not demonstrated a likelihood of success on the
Northern District of California
 United States District Court




                                  13   merits, nor have Plaintiffs demonstrated that their failure to do so is the result of either their

                                  14   difficulty articulating claims as litigants unrepresented by an attorney or the complexity of the

                                  15   legal issues involved. (Dkt. No. 81.) To the extent that Plaintiffs allege that they have

                                  16   communication disabilities, the Court has granted them multiple extensions of time to prepare

                                  17   their pleadings in an effort to accommodate Plaintiffs.1 (Dkt. No. 84 (detailing extensions).) In

                                  18   addition, Plaintiffs have consulted and may continue to consult the Legal Help Desk for free legal

                                  19   assistance regarding their claims.

                                  20           The motion for appointment of counsel is denied. (Dkt. No. 86.)

                                  21           2. Objection to Denial of Motion to Stay

                                  22           Plaintiffs filed an “objection” to the Court’s Order denying their further motion for a stay

                                  23   which stated that the Order prematurely denied the motion because Plaintiffs had not yet filed their

                                  24   forthcoming administrative motion to seal which would detail the basis for their request for a stay.

                                  25   (Dkt. No. 85; see also Dkt. No. 87.) Plaintiffs have not filed their administrative motion to seal or

                                  26
                                  27   1
                                        Plaintiffs’ motion for appointment of counsel is heavily redacted. (Dkt. No. 86.) As noted above,
                                  28   Plaintiffs have not submitted an administrative motion to seal or an unredacted version of this
                                       document.
                                                                                        2
                                   1   otherwise communicated with the Court.

                                   2          As previously noted, while the Court is sympathetic to Plaintiffs’ personal situations and

                                   3   has attempted to accommodate Plaintiffs’ disabilities through multiple extensions of time and

                                   4   referrals to the Legal Help Desk, the Court cannot stay this proceeding for a year. (Dkt. No. 84.)

                                   5   Plaintiffs have been granted multiple opportunities to plead proper claim(s) for relief against the

                                   6   ever-widening circle of defendants here (one of whom has appeared and moved to dismiss). The

                                   7   Court must manage its docket, ensure expeditious resolution of litigation, and ensure defendants

                                   8   are not prejudiced by lengthy delays. See Ferdik v. Bonzelet, 963 F.2d 1258 (9th Cir. 1992); see

                                   9   also Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609-10 (9th Cir. 1992) (district court

                                  10   has broad discretion to manage its docket).

                                  11          Accordingly, Plaintiffs’ response to Screening Order No. 2 remains due July 26, 2021.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: July 6, 2021

                                  15

                                  16
                                                                                                    JACQUELINE SCOTT CORLEY
                                  17                                                                United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
